Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 10/27/2021. Claims 1, 13 and 16 were amended. Claim 22-30 were added. Claims 9 and 17 were canceled. 

Response to Argument
The argument regarding rejections under 35 U.S.C. § 101 :
Applicant’s argument: 
The present claims recite a method that includes, inter alia, "determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias; and providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device." 
For at least these reasons, Applicant submits that the claims do not recite an abstract idea. 
Examiner’s Response: 
Examiner respectfully disagrees to applicant’s argument regarding an amended limitations, the claim 1 recites “determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias;” is directed to abstract idea of mental processes/concepts performed in the human mind. The human mind can identify the bias based on the received input data using pattern recognition. 
 Furthermore, the claim 1 recites additional limitation “and providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device." is extra solution data output and display, the claim does not recite additional limitation that integrate the exception into a particular application of the exception see MPEP 2106.05(g).  Therefore, the argument is not persuasive, the rejection is still maintained.  However, the 101 rejection is updated, see a bellowed rejection. 
The argument regarding rejections under 35 U.S.C. § 103 :
 	 Applicant’s Argument: 
Claim 1 has been amended to include limitations similar to claim 9 as well as additional limitations. The cited art fails to teach or suggest claim 1 as amended. Claim 16 includes similar limitations. The cited art fails to teach or suggest: 
1. A method, comprising: 
receiving input, at an interface on a computing device, wherein the input comprises a dataset, an analysis for the dataset, and an output medium; 
selecting, based on the received input, at least one algorithm from a plurality of algorithms; 
processing, via the computing device, the received input with the at least one algorithm to yield an output; 

identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias; and 
providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device. 
Claim 16 includes similar limitations. The cited art also fails to disclose: 
13.   (Currently amended) A method, comprising: receiving input, at an interface on a computing device, wherein the input an artificial intelligence system; 
determining, via the computing device, whether metadata associated with the received input comprises at least one bias in a plurality of biases using pattern recognition; 
identifying a portion of the received input corresponding to the at least one bias;  displaying, at the interface on the computing device, the identified portion and the at least one bias.
Examiner’s Argument: 
This argument includes the newly amended limitations filed 10/27/2021. It has been fully considered but is moot in view of the new grounds of rejection presented below necessitated by the amendment.

Priority
The following claimed benefit is acknowledged: the instant application, filed 06/08/2017 claims priority from provisional application 62656278, filed 04/11/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15, 24, 28, 21, 22, 26, 30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 recites “A method, comprising: receiving input, at an interface on a computing device, wherein the input an artificial intelligence system;” is unclear. There is missing a word between the “input” and “an artificial intelligence system”. Furthermore, the claim is unclear and indefinite, how can the artificial intelligence system becomes an input, therefore, the Applicant’s specification does not make clear the scope of the term “receiving input, at an interface on a computing device, wherein the input an artificial intelligence system;” as illustrated by the points above, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore, the claim is indefinite. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “wherein the input an artificial intelligence system” as -- wherein the input comprising a dataset of an artificial intelligence system -- for the purpose of further examination.
Claims 14-15, 24, 28 are dependent of claim 13, and are likewise indefinite.
Claim 21 recites “receiving input, at an interface on a computing device, wherein the input comprises an artificial intelligence system;” is unclear. the claim is unclear and indefinite, how can the artificial intelligence system becomes an input, therefore, the Applicant’s specification does not make clear the scope of the term “receiving input, at an interface on a computing device, wherein the input an artificial intelligence system;” as illustrated by the points above, the term is ambiguous, and consequently a person of ordinary skill would not be able to understand the scope of the claim with reasonable certainty. Therefore, the claim is indefinite. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “wherein the input comprises an artificial intelligence system” as -- wherein the input comprising a dataset of an artificial intelligence system -- for the purpose of further examination.
Claims 22, 26, 30 are dependent of claim 21, and are likewise indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-15, 23, 24, 27-28) and non-transitory computer-readable medium (claims 16-20, 21, 22, 25, 26, 29, 30, ). Thus, 

Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes/Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Independent Claim 1:
Step 2A: Prong 1 analysis:
The claim(s) 1 recite(s):
-	“selecting, based on the received input, at least one algorithm from a plurality of algorithms; (Judgment, this limitation encompasses evaluating a set of data and making judgement or opinion on the proper set of rules to be followed in order to process this data to solve a problem).
-	“processing, via the computing device, the received input with the at least one algorithm to yield an output;” (Evaluation, this limitation to process the data with rules identified to solve the problem.).
	 -	“determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition;” (Evaluation, this limitation to evaluate the output to identify the pattern that effect the result.)


Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “receiving input at an interface on a computing device, wherein the input comprises a dataset, an analysis for the dataset, and an output medium which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
Additionally, the claim recites the additional element of “providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”.  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
The claim further recites the additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 

Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “receiving input at an interface on a computing device, wherein the input comprises a dataset, an analysis for the dataset, and an output medium which amounts to extra-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
The additional element of “providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”.  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  )).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
	Independent claims 13 and 21 recite:
	Step 2A: Prong 1 analysis:
 “determining, via the computing device, whether metadata associated with the received input comprises at least one bias in a plurality of biases using pattern recognition;” (Evaluation, this limitation using pattern to evaluate the received input associated with bias.)
“ identifying a portion of the received input corresponding to the at least one bias;” (Evaluation, this limitation to evaluate the received input associated with bias.)
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “receiving input, at an interface on a computing device” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
The claim additionally recites, “displaying, at the interface on the computing device, the identified portion and the at least one bias.  These limitations also amount to 
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “receiving input at an interface on a computing device, wherein the input comprises a dataset, an analysis for the dataset, and an output medium which amounts to extra-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
The additional element of “providing the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”.  These limitations also amount to extra solution activity because it is a mere 
The additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Claim 2 recites:
Step 2A: Prong 1 analysis:
-	“determining whether the received input corresponds to requirements associated with each algorithm in the plurality of algorithms;” (Evaluation) 
-	“selecting algorithms of the plurality of algorithms, based on determining that the received input corresponds to requirements associated with the selected algorithms.” (Observation).
No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 3 recites: 

“the input further comprises any of: a format for the output, a supplementary dataset, a type of the dataset, and input consideration variables.” (It’s is a description of the input data). No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 4 recites: 
Step 2A: Prong 1 analysis:
 The claim recite: “least one algorithm comprises an artificial intelligence model selected from a plurality of artificial intelligence approaches, including: an artificial narrow intelligence approach, a non-symbolic artificial intelligence approach, a symbolic artificial intelligence approach, a hybrid symbolic and non-symbolic artificial intelligence approach, and a statistical artificial intelligence approach.” (Mathematical Concept). No additional element that provide a practical application or amount to significant more the abstract idea.
Claim 5 recites: 
Step 2A: Prong 1 analysis:
The claim recite: “least one algorithm comprises a machine learning model selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule network.” (Mental process (Evaluation)). 
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “least one algorithm comprises a machine 
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional limitation of “least one algorithm comprises a machine learning model selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule network.” do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. These additional elements of an interface and a computing device, which are recited at a high-level of generality such 
Claim 6 recites:
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “Machine learning model was trained on the received input”. This judicial exception is not integrated into a practical application because it only recites an additional element of a machine learning model.  These elements are recited at a high-level of generality such that it amounts to generate the machine learning model based on the received input (generic computer function) (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional limitation of “Machine learning model was trained on the received input” do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generating the machine learning model based on the received input. Mere instructions to apply an exception using a generic computer function cannot provide an inventive concept (See MPEP 2106.05(f)).
Claim 7 recites: 
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “Datasets comprising metadata corresponding to metadata of the received dataset, and the output medium.” This judicial exception is not integrated into a practical application because it only recites an additional element of a machine learning model.  These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
 In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional limitation of “Datasets comprising metadata corresponding to metadata of the received dataset, and the output medium.” which amounts to extra-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory") As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer 
Claim 8 recites: 
Step 2A: Prong 1 analysis:
The claim recite: “an indication of whether the at least one algorithm successfully processed the received input.” (Evaluation, this limitation to evaluate the received input associated with algorithm). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 10, 18 recite: 
Step 2A: Prong 1 analysis:
“removing the identified portion from the received input to yield updated input;” (Judgment)
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias; ”, which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional limitation of “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias;”, “displaying the supplementary input data at the interface on the computing device” which amounts to extra-solution activity of gathering data for use in the claimed process , these limitation do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").  
The claim further recites the additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Claims 11, 15, 19 recite:
Step 2A: Prong 1 analysis:
 “processing, via the computing device, the selection of input data with the at least one algorithm to yield a second output;” (evaluation) 
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of, “receiving a request, via the interface on the computing device” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

The claim further recites the additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, claims 11, 15, 19 recite “processing, via the computing device, the selection of input data with the at least one algorithm to yield a second output;”, which amounts to extra-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), 
The additional element of “displaying the second output at the interface on the computing device.” These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  )).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Claims 12, 20 recite:
Step 2A: Prong 1 analysis:
“ identifying a portion of the received input corresponding to the at least one bias;”  (Observation)
“processing metadata associated with each of the received input,” (Evaluation).
“ metadata comprises identification of biases in the plurality of biases corresponding to each of the received input. (observation)

Claims 14, 22 recite:
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “retrieving, via the computing device, supplementary input data from a database of artificial intelligence systems, wherein the supplementary input data corresponds to the identified portion of the received input and does not comprise the at least one bias;”, which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
The claim also recite the additional limitation “displaying the supplementary input data at the interface on the computing device.”  This judicial exception is not integrated into a practical application because it only recites an additional elements such as computer device and an interface.  These elements are recited at a high-level of generality such that it amounts to necessary data gathering and display using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:

The claim further recites the additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer device and an interface to perform the claimed process of generating an artificial intelligence system amounts to necessary data gathering and display. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims also recite the additionally limitations is a 
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
The claim 16 recite(s):
Step 2A: Prong 1 analysis
-	“selecting, based on the received input, at least one algorithm from a plurality of algorithms; (Judgment, this limitation encompasses evaluating a set of data and making judgement or opinion on the proper set of rules to be followed in order to process this data to solve a problem).
-	“ processing, via the computing device, the received input with the at least one algorithm to yield an output;” (Evaluation, this limitation to process the data with rules identified to solve the problem.).
 -		“determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition;” (Evaluation, this limitation to evaluate the output to identify the pattern that effect the result.)
 -	“identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias;” (Evaluation, this limitation to evaluation the data that led to the identified bias.)
Step 2A: Prong 2 analysis:
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “receiving input at an interface on a computing device, wherein the input comprises a dataset, an analysis for the 
Additionally, the claim recites the additional element of “display the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”.  These limitations also amount to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The claim further recites the additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B analysis:
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of “receiving input at an interface on a computing device, wherein the input comprises a dataset, an analysis for the dataset, and an output medium which amounts to extra-solution activity of gathering 
The additional element of “display the output and the identified portion of the received input corresponding to the determined bias at the interface on the computing device”.  These limitations also amount to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
The additional elements of an interface and a computing device, which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Claim 23- 26 recite: 
Step 2A: Prong 1 analysis:
The claims recite: “wherein the plurality of biases comprise one or more of social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time” (Observation). No additional element that provide a practical application or amount to significant more the abstract idea.
Claims 27-30 recite: 
Step 2A: Prong 1 analysis:
The claims recite: “wherein the at least one bias is identified using a machine learning algorithm.” (Generic machine learning). No additional element that provide a practical application or amount to significant more the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 12-13, 16, 20-21, 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (Pub. No. US20210027182– hereinafter, Harris) in view of Scarborough et al. (Pub. No. US 2012/0078804 -hereinafter, Scarborough)
Regarding claim 1, Harris teaches A method, comprising: receiving input, at an interface on a computing device, wherein the input comprises a dataset, an analysis for the dataset, and an output medium (Harris, [Par.0012, lines 3-8], “Supervised machine learning algorithms can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data).” And [Par.0025, lines 1-8], “A "machine learning algorithm" or "learner" generally refer to an artificial intelligence process that creates a model or structure that can be used to identify patterns, make decisions, or make predications. For example, predictions can be generated by applying input data to a predictive model formed from performing statistical analysis on aggregated data.” Therefore, the input data including the regression analysis, predicting output corresponding to the analysis and output medium.  );
selecting, based on the received input, at least one algorithm from a plurality of algorithms (Harris, [Par.0022, lines 1-7], “The improved systems and methods for generating machine learning models described below address these problems by using a series of algorithms to improve the training data prior to building the model and by providing an automated evolutionary learner that monitors and tunes ;
processing, via the computing device, the received input with the at least one algorithm to yield an output (Harris, [Par.0012, lines 3-8], “Supervised machine learning algoritlms can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data).”);
and providing the output […] at the interface on the computing device (Harris, [Par.0117, lines 8-11], “The client interface can be used for receiving authentication requests from the client devices and for 620 sending access responses to the client devices over the 620 first network 652” Examiner’s note, therefore, the computer interface is used to receive inputted data and provide the responses (output).).
However, Harris does not teach determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias; the identified portion of the received input corresponding to the determined bias at the interface on the computing device.
 determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition (Scarborough, [Par.0104], “Predicted post-hire outcomes can be any of a number of metrics. For example, number of accidents, sales level, eligibility for rehire, voluntary termination, and tenure can be predicted. There can be various models ( e.g., one for each of the measurements) or one model can predict more than one The predicted outcomes can be job performance criteria used when making a hiring recommendation..” and [Par.0106], “The recommendation can include an estimate of future behavior and results can be reported in behavioral terms. Alternatively, an employer might indicate the relative importance of predicted outcome values, such as a specific set of job performance criteria. Such information can be combine with generated predicted outcomes to generate an overall score. Applicants having a score over a particular threshold, for example, can be identified as favorable candidates. Further evaluation ( e.g., a skills test or interview) may or may not be appropriate.” Predicted outcome of post hire information (job performance measurement) based on the number of metrics, such as the number of accident, the sales level, voluntary termination, the number of metrics are being calculated over all the score based on a particular threshold values, these metrics are considered as plurality of bias.  The output post hire information help making hire recommendation to decide the good candidate based on calculated metrics corresponding a pattern recognition. That implicit the output is being generated/ determined by the computer system.);
identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias  ;
identified portion of the received input corresponding to the determined bias at the interface on the computing device (Scarborough, [Par.0113], “Following the development of interpretive algorithms that operationalize the pattern relationships observed in a sample of complete employment cycles, the pre-hire data collection system can then be re-programmed to run such interpretive formulas on an incoming data stream of new employment applications. Formula results can be interpreted as an estimate of the probable job effectiveness of new applicant for employment based on response pattern similarity to others ( e.g., employees). Interpretive equation results can be reported in behavioral terms to hiring managers who can use the information to identify and hire those applicants whose estimated job performance falls within an acceptable range.” Examiner’s note, the pre- hire data information is record and send to hiring manager to making a decision to hire these applicants whose estimated job performance falls within acceptable range. ).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by having the output value comprising a bias. The modification would have been obvious because one of the ordinary skills in art 
Regarding claim 16, Harris teaches a non-transitory computer-readable medium in which is embedded computer-readable code that when loaded on a computing device causes the computing device to perform the steps of (Harris, [Par.0003, lines 4-10], “The computer readable storage medium of the computer system can store instructions that, when executed by the one or more processors, cause the one or more processors to perform certain functions for building machine learning models. The computer system can receive a new set of previous requests and results associated with the new set of previous requests.):
receiving input, at an interface on a computing device, wherein the input comprises a dataset, an analysis for the dataset, and an output medium (Harris, [Par.0012, lines 3-8], “Supervised machine learning algorithms can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data).” And [Par.0025, lines 1-8], “A "machine learning algorithm" or "learner" generally refer to an artificial intelligence process that creates a model or structure that ;
selecting, based on the received input, at least one algorithm from a plurality of algorithms (Harris, [Par.0022, lines 1-7], “The improved systems and methods for generating machine learning models described below address these problems by using a series of algorithms to improve the training data prior to building the model and by providing an automated evolutionary learner that monitors and tunes the model building process based on feedback from the algorithms, thereby improving model performance.” Examiner’s note, therefore a selected algorithm from plurality algorithms based on the received input as it can be seen at [Par.0026, lines 8-12], “Once the model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be for a prediction associated with input data included in the request.”);
processing, via the computing device, the received input with the at least one algorithm to yield an output (Harris, [Par.0012, lines 3-8], “Supervised machine learning algoritlms can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data).”);
and display the output […] at the interface on the computing device (Harris, [Par.0117, lines 8-11], “The client interface can be used for receiving authentication .
However, Harris does not teach determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias; the identified portion of the received input corresponding to the determined bias at the interface on the computing device.
On the other hand, Scarborough determining, via the computing device, whether the output comprises at least one bias in a plurality of biases using pattern recognition (Scarborough, [Par.0104], “Predicted post-hire outcomes can be any of a number of metrics. For example, number of accidents, sales level, eligibility for rehire, voluntary termination, and tenure can be predicted. There can be various models ( e.g., one for each of the measurements) or one model can predict more than one The predicted outcomes can be job performance criteria used when making a hiring recommendation..” and [Par.0106], “The recommendation can include an estimate of future behavior and results can be reported in behavioral terms. Alternatively, an employer might indicate the relative importance of predicted outcome values, such as a specific set of job performance criteria. Such information can be combine with generated predicted outcomes to generate an overall score. Applicants having a score over a particular threshold, for example, can be identified as favorable candidates. ;
identifying a portion of the received input corresponding to the determined bias based on determining that the output comprises at least one bias (Scarborough, [Par.0077], “A variety of techniques can be used to build one or more predictive models for predicting post-hire outcomes for a job applicant. The model can take one or more inputs ( e.g., pre-hire information) and generates one or more outputs (e.g., predicted post-hire outcomes). For example, a model can be based on artificial intelligence, such as a neural network, a structural equation, an information theoretical model, a fuzzy logic model, or a neuro-fuzzy model.”, [Par.0086], “Ineffective (e.g., non-predictive or low-predictive) predictors can be identified. For example, using an information theory-based technique called "information transfer," pre-hire content can be identified as ineffective. Generally, an ineffective predictor is a predictor that does not serve to effectively predict a desired job performance criterion. For example, answers to a particular question may exhibit a random relationship to a criterion and simply serve as noise in data.” And [Par.0117], “Pre-hire metrics, including those listed above, called predictors, can be analyzed in relation to each criterion to discover  ;
identified portion of the received input corresponding to the determined bias at the interface on the computing device (Scarborough, [Par.0113], “Following the development of interpretive algorithms that operationalize the pattern relationships observed in a sample of complete employment cycles, the pre-hire data collection system can then be re-programmed to run such interpretive formulas on an incoming data stream of new employment applications. Formula results can be interpreted as an estimate of the probable job effectiveness of new applicant for employment based on response pattern similarity to others ( e.g., employees). Interpretive equation results can be reported in behavioral terms to hiring managers who can use the information to identify and hire those applicants whose estimated job performance falls within an .
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by having the output value comprising a bias. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a hiring process, able to find a favorable candidate to hire (Scarborough, [Par.0106], “The recommendation can include an estimate of future behavior and results can be reported in behavioral terms. Alternatively, an employer might indicate the relative importance of predicted outcome values, such as a specific set of job performance criteria. Such information can be combine with generated predicted outcomes to generate an overall score. Applicants having a score over a particular threshold, for example, can be identified as favorable candidates. Further evaluation ( e.g., a skills test or interview) may or may not be appropriate.”).
Regarding claim 2, Harris teaches the method of claim 1, wherein selecting at least one algorithm further comprises: determining whether the received input corresponds to requirements associated with each algorithm in the plurality of algorithms; and selecting algorithms of the plurality of algorithms, based on determining that the received input corresponds to requirements associated with the selected algorithms (Harris, [Par.0022, lines 1-7], “The improved systems and methods for generating machine learning models described below address these problems by using a series of algorithms to improve the training data prior to building the model and by providing an automated evolutionary learner that monitors and tunes the model building process based on feedback from the algorithms, thereby improving model performance.” Examiner’s note, therefore a selected algorithm from plurality algorithms based on the received input as it can be seen at [Par.0026, lines 8-12], “Once the model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be for a prediction associated with input data included in the request.”).
Regarding claim 3, Harris teaches the method of claim 1, wherein the input further comprises any of: a format for the output, a supplementary dataset, a type of the dataset, and input consideration variables (Harris, [Par.0027, lines 8-14], “As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values. ” and furthermore, [Par.0117, lines 1-3], “The client devices 620 can send authentication requests that include different types of authentication information and that are formatted differently.” Examiner’s note, the requests data is considered as the input data including a formatted data types.).
Regarding claim 4, Harris teaches the method of claim 1, wherein the at least one algorithm comprises an artificial intelligence model selected from a plurality of artificial intelligence approaches, including: an artificial narrow intelligence approach, a non-symbolic artificial intelligence approach, a symbolic artificial intelligence approach, a hybrid symbolic and non-symbolic artificial intelligence approach, and a statistical artificial intelligence approach (Harris, [Par.0025, lines 1-7], “A "machine learning algorithm" or "learner" generally refer to an artificial intelligence process that creates a model or structure that can be used to identify patterns, make decisions, or make predications. For example, predictions can be generated by applying input data to a predictive model formed from performing statistical analysis on aggregated data. “ furthermore, see [Par.0072, lines 21-24], “The agents may then repeat the statistically randomized search until the global optimum has been found or the goal has been sufficiently met within a margin of error.” The system generate the input data to a predicted machine learning model from the statistical analysis and system repeatedly generate until the global optimum has been found).
Regarding claim 5, Harris teaches the method of claim 1, wherein the at least one algorithm comprises a machine learning model selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule net (Harris, [Par.0078, lines 1-8], “After the optimization algorithm 204 has determined the inferred community structures, the server computer can combine two or more paths of nodes and edges into a single path based on a commonality of the two or more paths to obtain a smoothed topological graph. A smoothing algorithm 205 ( e.g., an artificial neural network (ANN), or a simpler algorithm, such as vector distance) can be used to smooth the topological graph.”) .
Regarding claim 6, Harris teaches the method of claim 5, wherein the machine learning model was trained on the received input  ([Par.0022, lines 1-7], “The improved systems and methods for generating machine learning models described below address these problems by using a series of algorithms to improve the training data prior to building the model and by providing an automated evolutionary learner that monitors and tunes the model building process based on feedback from the algorithms, thereby improving model performance.” Examiner’s note, therefore a selected algorithm from plurality algorithms based on the received input as it can be seen at [Par.0026, lines 8-12], “Once the model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be for a prediction associated with input data included in the request.”.).
Regarding claim 7, Harris teaches the method of claim 5, wherein the machine learning model was trained, via the computing device, on a subset of a database of artificial intelligence systems, the subset comprising artificial intelligence systems with at least one of (Harris, [Par.0028, lines 1-6], “"Unsupervised machine learning" generally refers to learning algorithms that do not use information or labels regarding an expected or desired result. Unsupervised machine learning algorithms may create models or structures that identify features and patterns within the training sample” Examiner’s note, the feature and pattern in the training sample corresponding to the metadata. ):
datasets comprising metadata corresponding to metadata of the received dataset, and the output medium (Harris, [Par.0017, lines 7-10], “The data can contain a plurality of data records or objects. The data storage 110 can also store . 
Regarding claim 8, Harris teaches the method of claim 1, wherein the output comprises: an indication of whether the at least one algorithm successfully processed the received input (Harris, [Par.0012, lines 3-8], “Supervised machine learning algorithms can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data).” Furthermore, see [Par.0027], "Supervised machine learning" generally refers to machine learning algorithms that use a set of labeled data associated with the training samples. The labeled data indicates the expected or desired output (e.g., result) for a given input. For example, images can be labeled with the objects contained therein and a supervised machine learning algorithm can create a model structured to identify and classify new unlabeled images accordingly. As another example, a set of emails can be tagged as "spam" or "not-spam" and a supervised machine learning algorithm can build a model to determine whether a new unlabeled email is spam or not spam. As another example, a continuous score can be predicted based on a set of input variables using a model that was built based on known input and out values.”).
Regarding claim 12, Harris as modified in view of Scarborough teaches the method of claim 9, wherein identifying the portion of the received input corresponding to the determined bias further comprises (Scarborough, [Par.0113], “Following the development of interpretive algorithms that operationalize the pattern : 
processing metadata associated with each of the received input (Scarborough, [Par.0052], “FIG. 5 shows an exemplary method for refining a predictive model. At 522, pre-hire information for applicants is collected based on pre-hire content ( e.g., predictors such as questions on an employment application or predictors collected from other sources). At 532, post-hire information for the applicants is collected. At 542 a predictive model is constructed. The model can be deployed and model output used for hiring recommendations. At 552, the pre-hire content can be refined (e.g., one or more ineffective questions can be removed and one or new ones can be added). Then, additional pre-hire information can be collected at 522 ( e.g., based on the refined pre-hire content). Eventually, a refined model can be generated.” And [Par.0093-0095], Examiner’s note, the predictive content is associated with pre hire content in pre hire information is identified either the number of question in job 
wherein the metadata comprises identification of biases in the plurality of biases corresponding to each of the received input (Scarborough, [Par.0086], “Ineffective (e.g., non-predictive or low-predictive) predictors can be identified. For example, using an information-theory-based technique called "information transfer," pre-hire content can be identified as ineffective. Generally, an ineffective predictor is a predictor that does not serve to effectively predict a desired job performance criterion. For example, answers to a particular question may exhibit a random relationship to a criterion and simply serve as noise in data.” and [Par.0093-0095]. Examiner’s note, predictive content (metadata) to identify which question in job application is effective, the question in applicant is considered as one of bias. ).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by having metadata comprises identification of biases in the plurality of biases corresponding to each of the received input. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a higher predictive accuracy for employee selection, (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be 
Regarding claim 20, is being rejected as the same reason as the claim 12.
Regarding claim 13, Harris teaches a method, comprising: receiving input, at an interface on a computing device, wherein the input an artificial intelligence system (Harris, [Par.0012, lines 3-8], “Supervised machine learning algorithms can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data).” And [Par.0025, lines 1-8], “A "machine learning algorithm" or "learner" generally refer to an artificial intelligence process that creates a model or structure that can be used to identify patterns, make decisions, or make predications. For example, predictions can be generated by applying input data to a predictive model formed from performing statistical analysis on aggregated data.” Therefore, the input data including the regression analysis (machine learning algorithm).);
However, Harris does not teaches determining, via the computing device, whether metadata associated with the received input comprises at least one bias in a plurality of biases using pattern recognition; identifying a portion of the received input corresponding to the at least one bias; displaying, at the interface on the computing device, the identified portion and the at least one bias.
determining, via the computing device, whether metadata associated with the received input comprises at least one bias in a plurality of biases using pattern recognition (Scarborough, [Par.0086], “Ineffective (e.g., non-predictive or low-predictive) predictors can be identified. For example, using an information-theory-based technique called "information transfer," pre-hire content can be identified as ineffective. Generally, an ineffective predictor is a predictor that does not serve to effectively predict a desired job performance criterion. For example, answers to a particular question may exhibit a random relationship to a criterion and simply serve as noise in data.” and [Par.0093-0095]. Examiner’s note, predictive content (metadata) to identify which question in job application is effective, the question in applicant is considered as one of bias. For further clarification, [Par.0087], “One technique for identifying ineffective predictors is to consider various sets of permutations of predictive items ( e.g., answers to job application questions A, B, C, A & B, A & C, B & C, and A & B & C) and evaluate whether the permutation set is effective. If an item is not in any set of effective predictors, the item is identified as ineffective. It is possible that while an item alone is ineffective, it is effective in combination with one or more other items. Additional features of information transfer-based techniques are described in greater detail below.” ) ; 
identifying a portion of the received input corresponding to the at least one bias (Scarborough, [Par.0113], “Following the development of interpretive algorithms that operationalize the pattern relationships observed in a sample of complete employment cycles, the pre-hire data collection system can then be re-programmed to run such interpretive formulas on an incoming data stream of new employment ; 
displaying, at the interface on the computing device, the identified portion and the at least one bias (Scarborough, [Par.0098-0099], “FIG. 11 shows a simple exemplary refined predictive model 1102. In the example, it was determined that IN4 and IN5 were ineffective predictors, so the content ( e.g., question) related to IN4 and IN5 was removed from the corresponding employment application. Based on the finding that IN4 and IN5 were not effective predictors, they were not included in the model deployed at that time. A set of new questions was added to the employment application… When selecting new questions, it may be advantageous to employ the services of an industrial psychologist who can evaluate the job and determine appropriate job skills. The psychologist can then determine an appropriate question to be asked to identify a person who will fit the job.” Examiners’ note, the new set of question is added and the ineffective questions were removed that is advantage for psychologist to use these new question to ask the applicant and identify who will fit a job, that is implicit the questions are presented to psychology.).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 

Regarding claim 21, is being rejected as the same reason as the claim 13.
Regarding claim 23, Harris as modified in view of Scarborough teaches the method of claim 1, wherein the plurality of biases comprise one or more of social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time (Scarborough, [Par0161], “Adverse impact analysis can evaluate model output for differential selection rates or bias against protected groups. Using independent sample output, selection rates can be compared across gender, ethnicity, age, and other class differences for bias for or against the groups. .
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by having biases comprise one or more of social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a higher predictive accuracy for employee selection, the improper model or bias will be removed (Scarborough, [par.0161], “Adverse impact analysis can evaluate model output for differential selection rates or bias against protected groups. Using independent sample output, selection rates can be compared across gender, ethnicity, age, and other class differences for bias for or against the groups. Models which demonstrate differential prediction or improper bias can be dropped from further development. [0162] Selection rate acceptability can include evaluation of selection rates for hire/reject classification models. Selection rates on the independent sample can be evaluated for stringency (e.g., rejects too many applicants) or leniency ( e.g., accepts too many applicants) and models showing these types of errors can be dropped.” ) 
Regarding claim 24, is being rejected as the same reason as the claim 23.
Regarding claim 25, is being rejected as the same reason as the claim 23.
Regarding claim 26, is being rejected as the same reason as the claim 23.
Regarding claim 27, Harris as modified in view of Scarborough teaches the method of claim 1, wherein the at least one bias is identified using a machine learning algorithm ([Par.0077-0078], “variety of techniques can be used to build one or more predictive models for predicting post-hire outcomes for a job applicant. The model can take one or more inputs ( e.g., pre-hire information) and generates one or more outputs (e.g., predicted post-hire outcomes). For example, a model can be based on artificial intelligence, such as a neural network, a structural equation, an information theoretical model, a fuzzy logic model, or a neuro-fuzzy model… information relating to outputs to be predicted (e.g., post-hire information) is collected. Based on the inputs and outputs to be predicted, the model is built at 916.”).
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris’s method, further in view of Scarborough by having at least one bias is identified using a machine learning algorithm. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a higher predictive accuracy for employee selection, (Scarborough, [Par.0016], “Items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model. In this way, a system can exhibit adaptive learning and maintain its effectiveness even if conditions 
Regarding claim 28, is being rejected as the same reason as the claim 27.
Regarding claim 29, is being rejected as the same reason as the claim 27.
Regarding claim 30, is being rejected as the same reason as the claim 27.
Claims 10, 11, 14, 15, 18, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (Pub. No. US20210027182– hereinafter, Harris) view of Scarborough et al. (Pub. No. US 2012/0078804 -hereinafter, Scarborough) and further in view of Tan et al. (Pub. NO. US20070010940-hereinafter, Tan).
Regarding to claim 10, Harris s modified in view of Scarborough teaches the method of claim 9, further comprising: removing the identified portion from the received input to yield updated input (Scarborough, [Par.0093-0094], “Predictors identified as ineffective can be removed from pre-hire content. For example, if a question on a job application is found to be an ineffective predictor for desired job performance criteria, the question can be removed from the job application. Additional questions can be added (these, too, can be evaluated and possibly removed later)… New pre-hire information can be collected based on the refined pre-hire content. Then corresponding new post hire information can be collected. Based on the new information, a refined model can be built.” Examiner’s note, remove the identified ineffective predictor (question in the job application) to produce an updated input (new pre hire information content is refined).); 
retrieving, via the computing device, supplementary input data in a database of artificial intelligence systems (Sacrborough, [par.0114], “The system can be capable of adaptive learning, or the ability to modify predictive models in response to changing data patterns. Adaptive learning can be operationalized using artificial intelligence technologies, short cycle validation procedures and performance-driven item rotation. The validation cycle can be repeated periodically as new employment histories are added to the database. With successive validation cycles, pre-hire predictor variables that have little or no relationship to job effectiveness can be dropped. New item content can replace the dropped items. Predictive variables can be retained and used by interpretive algorithms until sufficient data has accumulated to integrate the new predictors into the next generation interpretive algorithm. The outdated algorithm and associated records can be archived and the new model deployed. Adaptive learning can enable evolutionary performance improvement, geographic specialization, and shorter, more accurate pre-hire questionnaires.”) , 
wherein the supplementary input data corresponds to the identified portion of the received input (Scarborough, [Par.0048-0050], “Further, the same ineffective predictors 332 or similar ineffective predictors can be removed from pre-hire content (e.g., ineffective questions can be removed from a job application)... As shown in FIG. 4, using various features described herein, a predictive model M1 ( 412) based on pre hire information PR (414) and post-hire information P01 (416) can be refined. For example, information collection techniques can be refined by removing pre-hire content identified as ineffective. Further, additional pre-hire content might be added ( e.g., a new set of questions can be added to a job application) As a result, new pre-hire information 
[…]
and displaying the supplementary input data at the interface on the computing device (Scarborough, [Par.0151], “A system can interface with other online data services of interest to employers. Using a telecommunication link to third party service computers, a transaction monitor can relay applicant information to trigger delivery of specialized additional pre-hire data which can then be added to an applicant database and used in subsequent analysis and reporting.“).
However, Harris and Scarborough do not teach and does not comprise the at least one bias;
On the other hand, Tan teaches and does not comprise the at least one bias (Tan, [Par.0015, lines 7-15], “The filter applies iteration and post-processing techniques to identify and remove the noise, bias, and other unknown terms to result in a calibrated trajectory providing a significantly higher confidence level to a user than a conventional real time solution. Errors in the first real-time position data are identified by comparing the first real-time trajectory with the second calibrated trajectory to identify segments of the first trajectory showing unacceptable error.”);

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Harris and Scarborough’s method, further in view of Tan by having the input data do not comprising a bias value. The modification would have been obvious because one of the ordinary skills in art would be motivated to remove a noise and bias, to improve the accuracy of classifying data (Tan, [Par.0015, lines 7-15], “The filter applies iteration and post-processing techniques to identify and remove the noise, bias, and other unknown terms to result in a calibrated trajectory providing a significantly higher confidence level to a user than a conventional real time solution. Errors in the first real-time position data are identified by comparing the first real-time trajectory with the second calibrated trajectory to identify segments of the first trajectory showing unacceptable error.”).
Regarding claim 14, is being rejected as the same reason as the claim 10.
Regarding claim 18, is being rejected as the same reason as the claim 10.
Regarding claim 22, is being rejected as the same reason as the claim 10.
Regarding claim 11, Harris teaches the method of claim 10, further comprising: receiving a request, via the interface on the computing device (Harris, [Par.0117, lines 8-11], “The client interface can be used for receiving authentication requests from the client devices and for 620 sending access responses to the client devices over the 620 first network 652” Examiner’s note, therefore, the computer interface display the input request.),
[…]
and processing, via the computing device, the second selection of input data with the at least one algorithm to yield a second output (Harris, [Par.0012], “Supervised machine learning algorithm can use sets of labeled data to build models that make predictions for unlabeled input data ( e.g., regression analysis, predicting output values from input values or predicting classifications for new input data). Unsupervised machine learning algorithm can use unlabeled data to build models that identify structure, patterns, and relationships among the unlabeled data (e.g., clustering or filtering of input data)” and [Par. 0026], “For example, the learning module may be a set of instructions for generating a regression line from training data ( supervised learning) or a set of instructions for grouping data into clusters of different classifications of data based on similarity, connectivity, and/or distance between data points (unsupervised learning). The regression line or data clusters can then be used as a model for predicting unknown information from known information. Once the model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be for a prediction associated with input data included in the request. Examiner’s note, the using a build models to make predictions for unlabeled input data base on machine learning algorithm. );
and displaying the second output at the interface on the computing device (Harris, [Par.0117, lines 8-11], “The client interface can be used for receiving authentication requests from the client devices and for 620 sending access responses to the client devices over the 620 first network 652” Examiner’s note, therefore, the .
However, Harris does not teach to process a second selection of input data comprising the received input with the supplementary input data in place of the identified portion;
On the other hand, Scarborough teaches to process a second selection of input data comprising the received input with the supplementary input data in place of the identified portion (Scarborough, [Par.0048-0050], “Further, the same ineffective predictors 332 or similar ineffective predictors can be removed from pre-hire content (e.g., ineffective questions can be removed from a job application)... As shown in FIG. 4, using various features described herein, a predictive model M1 ( 412) based on pre hire information PR (414) and post-hire information P01 (416) can be refined. For example, information collection techniques can be refined by removing pre-hire content identified as ineffective. Further, additional pre-hire content might be added ( e.g., a new set of questions can be added to a job application) As a result, new pre-hire information PR2 (424) based on the refined pre-hire content can be collected. Corresponding post-hire information P02 ( 426) can be collected. Based on the information, a refined model M2 (422) can be constructed.” Examiner’s note, the additional pre hire information (added the new question) is considered as the supplement input data in place of the pre hire information content is ineffective.);
Harris and Scarborough are analogous in arts because they have the same filed of endeavor of training a machine learning techniques to generate the automated selection system. 

Regarding claim 15, is being rejected as the same reason as the claim 11.
Regarding claim 19, is being rejected as the same reason as the claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.T./Examiner, Art Unit 2128         

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128